PER CURIAM:
Claimant seeks $2,449.29, which amount includes a $200.00 deductible on behalf of its insured, Jeffrey Stein, as a result of an accident which occurred on November 7, 1981, at 7:15 p.m. on the Patrick Street Bridge in Charleston, West Virginia. Claimant’s insured, Jeffrey Stein, was driving his 1978 Toyota Célica on the bridge when he struck a newly installed concrete island at the north end of the bridge. At that time, a construction project involving the bridge had just been completed, resulting in a new bridge deck being built. The island had been present prior to the commencement of the project, but had been removed when the construction began. The island had served to direct motorists to the right onto Kanawha Boulevard. During the construction, traffic could proceed straight ahead through an intersection instead of having to make a right-hand turn.
Robert Campbell, who was an Area Engineer of Construction at the time of the accident, testified that the island had been reinstalled a day or two before the accident. He said that two signs on the bridge reading “Right Lane Must Turn Right” were uncovered before the island’s construction was completed. The island itself was not marked by either reflectors or other warning devices. Mr. Stein testified that he saw no signs on the bridge.
It is the opinion of the Court that respondent negligently failed to adequately warn the travelling public of the newly reinstalled island. However, claimant’s insured failed to observe the signs which were present. This Court finds that this negligence was equal to or greater than respondent’s, and under the doctrine of comparative negligence, the claim is denied. See: Bailey vs. Dept. of Highways, 15 Ct.Cl. _, opinion issued October 3, 1982.
Claim disallowed.